EMPLOYMENT AGREEMENT entered into by and between VIEWPOINT BANK ("Bank") and
GAROLD ROBERT BASE ("Executive").

IT IS AGREED:

1. EMPLOYMENT TERM:

1.1 RETENTION OF EXECUTIVE -- Bank hires and retains Executive as President and
Chief Executive Officer of Bank.

1.2 TERM AND EXTENSION -- The term of this Agreement shall be the period
commencing on the date (the "Commencement Date") on which Bank converts to stock
form as the subsidiary of ViewPoint Financial Group ("Company"), and ending on
December 31, 2009, subject to earlier termination as provided herein. Beginning
on January 1, 2007, and on each January 1 thereafter during the term, the term
shall be extended by one additional year such that the term as so extended shall
be a period of three years, provided that (1) Bank has not given notice to
Executive in writing at least 90 days prior to such January 1 that the term of
this Agreement shall not be extended further; and (2) at least 90 days prior to
such January 1, the Board of Directors of Bank explicitly reviews and approves
the extension based upon a performance review as described in Section 9 of this
Agreement in which the Board has determined that Executive's performance has
been satisfactory or better. As of immediately prior to the Commencement Date,
the employment Agreement between Bank and Executive then in effect shall
terminate.

2. DUTIES AND RESPONSIBILITIES:

2.1 GENERAL DUTIES AND RESPONSIBILITIES -- Executive shall perform the duties
and responsibilities of President and Chief Executive Officer of Bank in
accordance with applicable federal laws and regulations and the bylaws, rules
and regulations of Bank and shall provide executive management services for
Bank. Executive, subject to the direction and approval of the Board of Directors
of Bank (the "Board of Directors"), shall formulate, approve, supervise and
direct the methods of keeping the records of Bank, statistical or otherwise, and
shall prepare or cause to be prepared all such reports as are required by law or
regulation, including, but not limited to statements and reports of the Board of
Directors and the stockholders of Bank and Company, and shall, from time to
time, and at any time upon request, make reports to the Board of Directors on
the business affairs and financial condition of Bank. This shall not be deemed
to limit the powers of the Board of Directors of Bank to engage at any time
public accountants, counsel and consultants to examine and report concerning the
accounts and financial and other affairs of Bank, and for the purpose of making
such examination such public accountants, counsel and consultants shall have
access to all records of Bank. Executive shall perform such other duties and
services as may be entrusted to Executive by Bank in accordance with its bylaws
and consistent with Executive's office and the terms of this Agreement.
Executive shall report and be responsible to the Board of Directors.

2.2 ADDITIONAL DUTIES AND RESPONSIBILITIES -- In addition, Executive shall:

NEXT PAGE





2.2.1 Have full and exclusive authority to hire, compensate and terminate Bank
staff within the framework of the approved budget for Bank.

2.2.2 In consultation with the Board of Directors, retain outside legal counsel
and other consultants for Bank, except to the extent that the Board of Directors
of Bank, Company or an authorized committee of the Board of either retains
outside counsel or consultants.

2.2.3 Be provided by Bank with a private office, secretarial assistance and such
other facilities and equipment, consistent with Executive's position and
adequate for the performance of Executive's duties under this agreement.

3. COMPENSATION:

3.1 BASE SALARY -- Executive's salary shall be $460,000 per year. The amount of
Executive's salary shall be reviewed by the Board of Directors annually and will
be adjusted in the sole discretion of the Board of Directors (as adjusted, "Base
Salary").

3.2 ANNUAL INCENTIVE -- It is the intent of Bank, subject to accomplishment of
pre-established performance goals approved by the Board of Directors, to provide
Executive with an annual incentive opportunity. During the term of this
Agreement, the annual incentive award may be up to a maximum of 45% of
Executive's Base Salary (as defined above in this Agreement), and shall be
payable as soon as possible after the end of the fiscal year.

3.3 EXECUTIVE BENEFITS ALLOWANCE -- In addition to and not in lieu of any
compensation due and payable to Executive hereunder, Bank shall provide
Executive an executive benefits allowance to cover benefits such as automobile
and country club membership. Executive's initial allowance shall be in the
amount of $20,000 each year payable in 26 equal installments of $769.23. This
allowance may be increased in accordance with action of the Board of Directors.

4. OTHER ACTIVITIES -- Executive, during the term of this Agreement, except as
otherwise agreed to by Executive and the Board of Directors, shall not work with
or accept or receive any compensation or consideration from any other
organization, firm, bank, savings association, credit union, person,
corporation, or otherwise, for services to be performed or performed by
Executive unless the work or services can be performed by Executive without
materially interfering with Executive's duties set forth in this Agreement and
otherwise do not represent a conflict of interest as set forth in Bank's
employee handbook. However, Executive may serve, with or without compensation,
as a lecturer, consultant to others or as a director of a non-banking related
company, and engage in other activities of a short duration which do not
interfere with Executive's ability to perform the duties and responsibilities
under this Agreement, and otherwise do not represent a conflict of interest as
set forth in Bank's employee handbook. In all such cases, Executive shall inform
the Bank of these activities for purposes of complying with securities and
regulatory disclosure requirements.

2NEXT PAGE





5. INSURANCE:

5.1 TERM LIFE INSURANCE -- Bank shall provide and pay the premiums for a term
life insurance, convertible, and renewable, on the life of Executive at a face
amount not less than twice the amount of Executive's Base Salary. Executive
shall have the right to designate the beneficiary or beneficiaries of such term
life insurance policy.

5.2 DISABILITY -- Bank shall provide and pay the premium for a long-term
disability insurance policy in accordance with such coverage as is provided from
time to time for all employees of Bank.

5.3 HOSPITAL, MEDICAL AND OTHER INSURANCE -- Bank shall provide and pay the
premium for hospitalization, major medical and other insurance for Executive and
members of Executive's immediate family during the term of this Agreement in
accordance with such coverage as is provided from time to time for all employees
of Bank.

5.4 ACCIDENTAL DEATH AND DISMEMBERMENT -- Bank shall provide and pay the premium
for accidental death or dismemberment insurance with 24-hour-a-day coverage and
Executive having the right to designate the beneficiary or beneficiaries, in
accordance with such coverage as is provided from time to time for all employees
of Bank.

6. RETIREMENT

6.1 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN -- During the term of this Agreement,
Executive shall participate in the Supplemental Executive Retirement Plan (the
"SERP") previously approved by the Board of Directors and any other nonqualified
retirement program hereafter established for the benefit of executives or key
employees of Bank. Nothing in this Agreement shall be construed to modify,
amend, or conflict with the terms and conditions of the SERP. In the event of
termination of employment, Executive's vested rights under the SERP shall be
governed by the SERP and shall not be affected by this Agreement.

6.2 RETIREMENT PLANS -- In addition to the SERP provided for in Section 6.1,
Executive shall be entitled to participate in all plans relating to pension,
thrift, profit-sharing, group life insurance, medical and dental coverage,
education, cash bonuses, and retirement or other benefits or combinations
thereof, in which Bank's full time employees generally participate and in which
Bank's executive officers participate.

7. EXPENSE REIMBURSEMENT:

7.1 GENERAL EXPENSES -- Bank shall pay or reimburse Executive for all reasonable
expenses incurred by Executive in the performance of the duties and
responsibilities under this Agreement, and in accordance with the policies of
and budget approved by Bank.

7.2 PROFESSIONAL DUES, EXPENSES, AND EDUCATIONAL EXPENSES -- Executive shall be
expected to and encouraged to continue Executive's education in areas and
general subject matter which can be beneficial and advantageous to the current
and future operation of Bank, at the expense of Bank. Included among such
educational programs which are deemed beneficial and advantageous to Bank
(without limitation) are education and management

3NEXT PAGE





programs and chapter attendance and programs of trade associations and similar
organizations of banks and thrift institutions and conferences, conventions and
educational and related programs of such organizations and organizations of bank
and thrift executives, and other educational and related programs deemed by Bank
to be of benefit to Bank. Bank shall pay all annual membership dues and fees and
travel and related costs associated with Executive's participation in such
programs, including his spouse's travel and related costs when she accompanies
him.

7.3 CLUB MEMBERSHIP -- Bank shall pay the membership dues and related fees and
expenses for Executive's membership in an appropriate club or clubs to be
selected by Executive with the prior approval of the Board of Directors to be
used by Executive for the ordinary and necessary business purposes of Bank.

7.4 SECURITY SYSTEM -- Bank will provide a security system for Executive's home,
to include cost of equipment, installation and monthly service.

8. OTHER BENEFITS:

8.1 VACATION AND LEAVE -- Executive shall be entitled to vacation and time off
as listed in the employee handbook. Such vacation and holiday leave days may be
taken at the discretion of Executive in consultation with the Chairman of the
Board of Directors or as otherwise agreed by Executive and Bank. Executive and
Bank agree and acknowledge that in addition to the benefits available under the
employee handbook, Executive has accrued (90) days unused vacation for which
Executive will be paid upon termination of employment with Bank for any reason,
at the rate of Executive's then current Base Salary.

8.2 MEDICAL EXAMINATION -- Once each year during the term of this Agreement,
Executive shall obtain a complete medical examination, the reasonable cost of
which shall be paid by Bank. The Chairman of the Board of Directors shall be
advised in writing by the physician of the continued fitness of Executive, and
such report shall be confidential.

9. EVALUATION -- No later than January 31 of each calendar year during the term
of this Agreement, Bank shall evaluate and assess the performance of Executive.
Such evaluation shall relate to the duties and responsibilities of Executive
under this Agreement, and progress toward established goals as agreed to by
Executive and Board of Directors, and the working relationship among Executive,
the staff and the Board. The evaluation shall be conducted by the Board of
Directors, in executive session without Executive being present, and the Board
or a director or directors designated by the Board shall thereafter meet with
Executive to discuss the evaluation in accordance with procedures as may be
agreed to by Executive and Bank. In the event that the performance of Executive
is deemed unsatisfactory in any respect, the Board of Directors shall describe
in writing, in reasonable detail, specific instances of unsatisfactory
performance. The evaluation shall include recommendations as to areas of
improvement in all instances where Bank deems performance to be unsatisfactory.
A copy of the written evaluation shall be delivered to Executive. If Executive
disagrees with such evaluation, Executive may respond in writing to be delivered
to the Chairman of the Board of Directors. All such writings shall be made a
part of Executive's confidential personnel file. Upon the conclusion of the
evaluation, the Board of Directors shall determine any increases in the
compensation and benefits of Executive

4NEXT PAGE





and determine whether to extend the term of this Agreement as provided in
Section 1.2 of this Agreement.

10. NONDISCLOSURE OF CONFIDENTIAL INFORMATION -- Executive shall not, during the
term of this Agreement, or any time thereafter, impart to anyone any
confidential information which Executive may acquire in the performance of
Executive's duties under this Agreement, except as permitted by Bank or under
compulsion of law.

11. INDEMNIFICATION -- Executive shall be entitled to indemnification as
prescribed in 12 C.F.R. Section 545.121 (or its successor regulation).

12. EFFECT OF AGREEMENT -- This Agreement shall be binding upon the parties and
their respective heirs, executors, administrators, successors and assigns.
Executive shall not assign any part of Executive's rights under this Agreement
without the written consent of Bank. In the event of a merger, transfer,
consolidation, or reorganization involving Bank, this Agreement shall continue
in force and become an obligation of Bank's successor.

13. AMENDMENT AND TERMINATION:

13.1 MUTUAL AGREEMENT -- This Agreement may be altered, amended or terminated at
any time by the mutual written agreement of Executive and Bank.

13.2 TERMINATION -- The Board of Directors may terminate Executive's employment
at any time, but, except in the case of termination for cause (as defined
below), termination of employment shall not prejudice Executive's right to
compensation or other benefits under this Agreement. In the event that the Board
of Directors terminates the employment of Executive not for cause, Bank will pay
the cash compensation and provide the benefits specified as liquidated damages
in Section 14.1 below.

For purposes of this Agreement, Executive's employment shall be deemed to have
been terminated by Bank if, in the absence of termination for cause or
termination due to disability pursuant to Section 13.2.4, he resigns following:

(i) relocation of his principal workplace outside a radius of 50 miles from
Bank's main office location at the date of this Agreement;

(ii) a reduction in Executive's responsibilities and authorities inconsistent
with the position of President and Chief Executive Officer of Bank;

(iii) a demotion from the position of President and Chief Executive Officer; or

(iv) a material reduction in Executive's compensation and benefits except as
part of an overall program applied to all members of Bank's senior management.

13.2.1 In the event of termination of Executive's employment for cause, Bank
shall pay Executive his Base Salary through the date of termination, and Bank
shall have no further obligation to him under this Agreement. For purposes of
this Agreement 'termination for cause' or 'termination of Executive's employment
for cause' shall mean termination of the

5NEXT PAGE





employment of Executive because of his personal dishonesty, incompetence,
willful misconduct, breach of a fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
Executive shall not be deemed to have been terminated for cause unless and until
there shall have been delivered to him a copy of a resolution, duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board of Directors at a meeting of the Board called and duly held for such
purpose (after reasonable notice to Executive and an opportunity for him,
together with his counsel, to be heard before the Board), stating that in the
good faith opinion of the Board Executive has engaged in conduct described in
the preceding sentence and specifying the particulars thereof.

13.2.2 Executive may terminate his employment voluntarily at any time upon 90
days' written notice to Bank or such shorter period as may be agreed upon
between Executive and the Board of Directors. In the event of such voluntary
termination, Bank shall be obligated to continue to pay him his Base Salary and
benefits accrued only through the date of termination, at the time such payments
are due, and Bank shall have no further obligation to him under this Agreement.

13.2.3 In the event of the death of Executive while employed under this
Agreement and prior to any termination of employment, his estate, or such person
or persons as he may have previously designated in writing, shall be entitled to
receive from Bank, the previously unpaid Base Salary and benefits of Executive
accrued through the date of death and any vested interests of Executive in any
retirement or other benefit plans.

13.2.4 If Executive becomes permanently disabled as defined in Bank's then
current disability plan under which he is covered in accordance with Section
5.2, Bank shall be entitled to terminate this Agreement and his employment, but
he shall be entitled to receive benefits under such disability plan.

13.2.5 If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Bank's affairs by a notice served under Section
8(e)(3) or (g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) and (g)(1), Bank's
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, Bank may in its discretion (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended
and (ii) reinstate in whole or in part any of its obligations which were
suspended.

13.2.6 If Executive is removed and/or permanently prohibited from participating
in the conduct of Bank's affairs by an order issued under Section 8(e)(4) or
(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(4) and (g)(1), all obligations of Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the contracting parties shall not be affected.

13.2.7 If Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
this provision shall not affect any vested rights of the contracting parties.

6NEXT PAGE





13.2.8 All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of Bank: (1) by the Director of the Office of Thrift
Supervision (the "Director") or his or her designee, at the time the Federal
Deposit Insurance Corporation enters into an agreement to provide assistance to
or on behalf of Bank under the authority contained in Section 13(c) of the FDIA;
or (2) by the Director or his or her designee, at the time the Director or his
or her designee approves a supervisory merger to resolve problems related to
operation of Bank or when Bank is determined by the Director to be in an unsafe
or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by any such action. Any payments made to
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and any regulations
promulgated thereunder.

14. OBLIGATIONS UPON TERMINATION

14.1 TERMINATION WITHOUT CAUSE --Subject to Section 14.2 and to Executive's
compliance with Section 14.3 and Section 15 of this Agreement in the event that
Executive's employment is terminated by Bank not for cause pursuant to Section
13.2, and not due to his death, retirement or disability, and if Executive has
offered to continue to provide services on the terms contemplated by this
Agreement and Bank has declined such offer:

(i) During the Liquidated Damages Period (as defined below), Bank shall make to
Executive continued payments of Base Salary at the rate in effect as of the date
of termination of employment, when and as salary payments are made to executives
in accordance with Bank's payroll practices during the Liquidated Damages
Period. For purposes of this Agreement, the term "Liquidated Damages Period"
shall mean the portion of the term of this Agreement that remains at the time of
such termination of employment, provided that the Liquidated Damages Period
shall end upon the death of Executive if it occurs during such portion of the
term.

(ii) During the Liquidated Damages Period, Bank shall provide continued
insurance of the types provided for in Sections 5.1 through 5.4 to the extent
necessary to provide Executive with coverage equivalent to the coverage to which
he would have been entitled under such Sections if he had continued to be
employed under this Agreement during the Liquidated Damages Period at the annual
rate of Base Salary in effect at the date of termination of employment, after
taking into account the coverage provided by any subsequent employer.

(iii) Commencing at the termination of the Liquidated Damages Period, Bank shall
provide to Executive benefits substantially equivalent to those he would have
received under Bank's Retiree Medical Benefit Program or a successor program in
effect at such time if he had retired from employment with Bank at such time.

(iv) During and after the Liquidated Damages Period, Bank shall provide to
Executive the benefits, if any, to which he is entitled as a former employee
under employee benefit plans and programs and compensation plans and programs
maintained for the benefit of Bank's officers and employees other than the
program discussed in the preceding paragraph.

7NEXT PAGE





(v) Except as provided in paragraph (vi) below, during the Liquidated Damages
Period, Bank shall pay to Executive in cash the amounts equal to the value of
the additional employer contributions to which he would have been entitled under
any and all qualified and non-qualified defined contribution plans maintained by
Bank and covering him immediately prior to termination of his employment if he
were 100% vested thereunder and had continued to be employed during the
Liquidated Damages Period at the annual rate of Base Salary in effect at the
date of termination of employment and making the maximum amount of employee
contributions, if any, required or permitted under such plan or plans.

(vi) During the Liquidated Damages Period, Bank shall pay to Executive the
amount Bank would have contributed to the SERP if he had continued to be
employed during the Liquidated Damages Period and his annual Compensation (as
defined in the SERP) were the same as the most recent amount of such annual
Compensation for the most recently ended calendar year as of immediately prior
to the commencement of the Liquidated Damages Period. Such payments shall be
made when and as employer contributions would have been made under the SERP.

Bank and Executive hereby stipulate that the damages which may be incurred by
Executive following termination of employment such that he is entitled to
damages under this Section 14.1 are not capable of accurate measurements as of
the date this Agreement is entered into and that the payments and benefits
contemplated by this Section 14.1 constitute reasonable liquidated damages under
the circumstances and shall be payable without any requirement of proof of
actual damage but shall be subject to mitigation as provided in Section 14.2.
Bank and Executive further agree that the payments and benefits due under this
Section 14.1 are conditioned on the receipt of Executive's resignation from any
and all positions which he holds as an employee of Bank or any of its
subsidiaries or affiliates.

14.2 MITIGATION -- In the event that Executive becomes entitled to liquidated
damages pursuant to Section 14.1 of this Agreement, Bank's obligations
thereunder shall be reduced by the amount of Executive's earned income (within
the meaning of Section 911(d)(2)(A) of the Internal Revenue Code, earned from
providing services other than to Bank, its affiliates and subsidiaries, or any
of their respective successors, during the Liquidated Damages Period ("Earned
Income").

Executive agrees that in the event he becomes entitled to liquidated damages
pursuant to Section 14.1 of this Agreement, throughout the Liquidated Damages
Period, he shall promptly inform Bank of the nature and amounts of Earned Income
and shall provide such documentation of such Earned Income as Bank may request.
In the event of changes to such Earned Income from time to time, Executive shall
inform Bank of such changes, in each case within five days after the change
occurs, and shall provide such documentation concerning the change as Bank may
request. Executive shall reimburse to Bank, or Bank shall reduce, the amounts of
liquidated damages paid or payable to him pursuant to Section 14.1, up to the
amount of Earned Income as it is earned during the Liquidated Damages Period.
Such reimbursement shall be made when and as payments of such Earned Income are
received by Executive or within 30 days thereafter.

8NEXT PAGE





14.3 RELEASE OF CLAIMS -- No damages shall be due under Section 14.1 of this
Agreement unless Executive executes a release of claims against Bank which shall
provide that Executive waives, releases and covenants not to sue or otherwise
institute legal or administrative proceedings, or make any claim of any nature
against Bank, its subsidiaries or affiliates, successors, assigns, directors,
officers, employees or agents with respect to any matter arising out of or
related to Executive's employment relationship with Bank and its subsidiaries or
affiliates.

15. NONCOMPETITION -- During the term of this Agreement and for a period of
eighteen- (18) months from or after the expiration or earlier termination of
this Agreement, Executive agrees that he will not, directly or indirectly, as
employee, partner, individual proprietor, officer, director, consultant or
otherwise, participate in any enterprise (including, without limitation, any
financial institution) engaged in the delivery of financial services located
within a 40 mile radius of Bank corporate headquarters, which competes with
Bank, its subsidiaries or its affiliates.

16. SECTION 280G REDUCTION -- Notwithstanding any other provision of this
Agreement, if the value and amounts of benefits under this Agreement, together
with any other amounts and the value of benefits received or to be received by
Executive in connection with a change in control would cause any amount to be
nondeductible for federal income tax purposes pursuant to 26 U.S.C. Section 280G
of the Code, then amounts and benefits under this Agreement shall be reduced
(not less than zero) to the extent necessary so as to maximize amounts and the
value of benefits to Executive without causing any amount to become
nondeductible pursuant to or by reason of such Section 280G. Executive shall
determine the allocation of such reduction among payments and benefits to
Executive.

17. LEGAL FEES -- In the event of a dispute arising out of this Agreement,
reasonable attorneys fees and costs to Executive resulting from such dispute
shall be paid by Bank only if Executive prevails in such dispute.

18. OTHER PROVISIONS

18.1 JOINT EFFECT OF AGREEMENT -- Nothing in this Agreement shall be deemed to
create a partnership or agency relationship between Bank and Executive to make
Executive jointly liable with Bank for any obligation arising out of the
activities and services contemplated by this Agreement.

18.2 SECTION HEADINGS -- Section headings and numbers have been inserted for
convenience of reference only, and if there shall be any conflict between any
such headings or numbers and the text of this Agreement, the text shall control.

18.3 WAIVER -- Waiver by either party of any term or condition of this Agreement
or any breach shall not constitute a waiver of any other term or condition or
breach of this Agreement.

18.4 BOND -- Bank may, at its option and expense, obtain a "faithful"
performance and fidelity bond on Executive.

9NEXT PAGE





18.5 EXECUTION AND APPLICABLE LAW -- This Agreement has been executed in the
City of Plano, Collin County, Texas and shall be governed in accordance with the
laws of the State of Texas in every respect except to the extent that federal
law controls.

18.6 NOTICES -- Any notice of communication permitted or required by this
Agreement shall be in writing and shall become effective two days after the
mailing thereof by certified mail, return receipt requested, postage prepaid
addressed:

18.6.1 If to Bank, to: 1309 West 15th Street, Plano, Texas 75075, or such
address as Bank may specify in writing delivered to Executive, with a copy to
the general counsel for Bank.

18.6.2 If to Executive, to 2100 Crown Knoll, Plano, Texas 75093, or such address
as Executive may specify in writing delivered to Bank.

18.7 ENTIRE AGREEMENT -- This Agreement, insurance agreement, retirement plans
and supplementary employment agreements providing for deferred compensation
contain all of the terms agreed upon by the parties with respect to the subject
matter of this Agreement and supersede all prior agreements, arrangements and
communications between the parties concerning such subject matter, whether oral
or written.

IN WITNESS WHEREOF, the parties to the Agreement have signed it on this the 29th
day of September, 2006.




Attest  /s/ Sherrie Tawwater
            Sherrie Tawwater
            Executive Assistant VIEWPOINT BANK


By  /s/ James McCarley
            James McCarley
            Chairman

Executive


  /s/ Garold R. Base
Garold R. Base
President and Chief Executive
      Officer